Citation Nr: 0007430	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service connected post-
traumatic stress disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence that heart disease is proximately due 
to or aggravated by post-traumatic stress disorder has not 
been presented.

2.  Competent evidence that gastrointestinal disease is 
proximately due to or aggravated by post-traumatic stress 
disorder has not been presented.

3.  Post-traumatic stress disorder is manifested by no more 
than intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety and chronic 
sleep impairment.

4.  Service connection is in effect for post-traumatic stress 
disorder and assigned a 30 percent evaluation.


CONCLUSION OF LAW

1.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for gastrointestinal 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1999).

4.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The issues on appeal stem from a denial by the RO of service 
connection for heart disease or a gastrointestinal disorder, 
claimed as secondary to service connected post-traumatic 
stress disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  For cases involving secondary 
service connection, competent evidence that heart disability 
or gastrointestinal disability is proximately due to or the 
result of post-traumatic stress disorder or was aggravated by 
service-connected post-traumatic stress disorder would be 
necessary to well ground this claim.  See Allen, 7 Vet. 
App. at 439.

In a statement submitted in September 1999, the appellant 
clarified that his claim was for secondary service 
connection.  The appellant contended that the symptoms 
associated with post-traumatic stress disorder puts stress on 
his heart, which is known to be the number one factor in 
causing heart disease.  He further contended that his 
constant state of stress, depression, anxiety and other 
symptoms have caused his digestive disorders.

The appellant's cardiovascular system and gastrointestinal 
system were normal at the time of a pre-induction examination 
in April 1968 and a separation examination in December 1970.

In May 1985 the appellant was referred to Hickman County 
Mental Health Clinic for eating and sleep disturbances.  The 
appellant reported irritability, an exaggerated startle 
response and a 30-lb. weight loss.  Post-traumatic stress 
disorder was diagnosed.  

He was evaluated in November 1989 for left arm pain.  He 
reported a history of epigastric discomfort when he ate spicy 
foods.  On examination his heart exhibited normal rate and 
rhythm without murmurs, gallops or rubs.  His abdomen was 
soft, nontender with active bowel sounds.  No masses were 
felt.  Cardiac origins of the left arm pain were to be ruled 
out.

In July 1992 he was seen at a private hospital for complaints 
of abdominal pain and vomiting.  There was diffuse tenderness 
in the abdomen.  Bowel sounds were positive and no masses 
were felt.  Acute gastroenteritis was diagnosed.  He was 
evaluated in August 1994 by Dr. C. for chest pain with both 
typical and atypical features for myocardial ischemia.  There 
was no previous cardiac history.  On cardiac examination his 
heart had a normal rate and rhythm without murmurs, gallops 
or heaves.  His electrocardiogram revealed a normal sinus 
rhythm without acute ischemic changes.  His abdominal 
examination was benign.

The appellant complained of shortness of breath in September 
1994.  A previous cardiac work-up had revealed a normal sinus 
rhythm with a normal electrocardiogram.  There was no acute 
cardiopulmonary disease on examination.  An echocardiogram in 
October 1994 showed an ejection fraction of 40 percent with 
mild thickening of the right ventricular walls.  The 
assessment was paroxysmal episodic shortness of breath 
secondary to post-traumatic stress disorder.

As part of an application for Social Security Administration 
benefits in February 1995, the appellant completed a fatigue 
and activities of daily living questionnaire.  The appellant 
reported fatigue due to the medication he was taking and 
difficulty sleeping.  He stayed at home and away from other 
people as much as possible as he could not deal with people 
of the frustrations of daily life.  He reported chronic back 
pain.  He cared for his wife, parents, and dog and spent his 
time doing light household chores, watching television, 
reading, napping and preparing meals.

On VA examination in April 1995, his heart showed a regular 
rate and rhythm with normal S1 and S2.  There were no 
murmurs, rubs or gallops.  There was no evidence of cardiac 
hypertrophy on examination.  Blood pressure was 118/74.  His 
abdomen was soft and nontender without masses or 
hepatosplenomegaly.  He had normoactive bowel sounds and no 
hernias.  He was diagnosed with a history of irritable bowel 
syndrome, post-traumatic stress disorder and mildly decreased 
left ventricular ejection fraction by echocardiogram.

In August 1997, the appellant was admitted to the VA Medical 
Center to rule-out a myocardial infarction.  He was free of 
chest pain during admission and an exercise treadmill test 
was negative for ischemia.  His discharge diagnosis was non-
cardiac chest pain.

VA Medical Center notes from September 1997 indicated he had 
experienced chest pain with shortness of breath the prior 
month, with none since.  He reported stomach problems since 
beginning a new drug.  He was nauseated if he did not eat, 
and when he ate he usually vomited before finishing the meal.  
Questionable regurgitation was noted.  He had a history of 
hematemesis a few years prior while drinking.  He reported 
diarrhea with 5 to 6 stools per day.  He had diarrhea for 
more than 20 years, and now he was having it in the early 
morning.  On examination his heart had a regular rate and 
rhythm.  His abdomen was obese, with active bowel sounds.  It 
was nontender and no masses were felt.  On rectal examination 
there were no masses and stool was guaiac negative.  The 
appellant was scheduled for further studies to rule-out 
peptic ulcer disease, lower gastrointestinal disease, 
irritable bowel syndrome, atypical chest pain and alcoholic 
cardiomyopathy.

A VA examination was conducted in October 1997.  The examiner 
concluded that the appellant had a past history of a cardiac 
defect and left ventricular dyskinesias that impacted on his 
functional status.  These conditions were not related to 
post-traumatic stress disorder and were most likely caused by 
his strong family history of myocardial infarctions.  His 
digestive complaints were most consistent with irritable 
bowel disease.  The appellant failed to report for scheduled 
endoscopy.

In VA Medical Center notes from 1997, the appellant 
complained of abdominal pain, heartburn, reflux and vomiting.  
Colonoscopy in October 1997 was said to show severe dysplasia 
in the tip of a polyp, later removed.  On examination his 
heart exhibited normal rate and rhythm.  His abdomen was 
soft, nontender and nondistended.  On 
esophagogastroduodenoscopy in December 1997 there was distal 
esophagitis with ulceration, antral erosions in his stomach 
likely secondary to nonsteroidal antiinflammatory drugs, and 
a normal duodenum.  His weight was stable.  Hypertension was 
diagnosed.

Abnormalities were demonstrated on endoscopy in January 1998.

At the conclusion of a VA examination for post-traumatic 
stress disorder in March 1999, the examiner stated that the 
appellant had concomitant medical problems that appeared to 
confound his mental health including coronary artery disease.

Abnormalities were demonstrated on endoscopy in September 
1999.

The appellant has specifically stated that his claims are for 
secondary service connection.  Therefore, the Board will only 
briefly note that as heart disease or a digestive disorder 
was not shown in service, and competent evidence linking 
heart disease or a digestive disorder to service has not been 
presented, the claim for service connection on a direct basis 
is not well grounded. 

The claims for service connection for heart disease or a 
gastrointestinal disease as secondary to service connected 
post-traumatic stress disorder are not well grounded.  No 
competent examiner has stated that heart disease (to include 
hypertension or myocardial infarction), or gastrointestinal 
disease (to include esophagitis, stomach erosion or 
irritable bowel disease) are proximately due to or the 
result of post-traumatic stress disorder.  No competent 
examiner has indicated that the appellant has additional 
disability resulting from the aggravation of his heart 
disease, or gastrointestinal disease due to post-traumatic 
stress disorder.  The examiner in October 1997 stated that 
cardiac disease was not related to post-traumatic stress 
disorder, but to a strong family history of such.  Stomach 
erosions have been attributed to the use of nonsteroidal 
antiinflammatory drugs, and there has been no evidence 
presented that these were prescribed for the treatment of 
post-traumatic stress disorder.  

A psychiatric examiner opined in March 1999 that the 
appellant's medical problems including coronary artery 
disease confounded his mental health.  This is the reverse 
of what would be necessary to have a well grounded claim for 
secondary service connection.  In other words, having 
competent evidence that demonstrates that heart disease 
appears to confound or even aggravate the appellant's 
psychiatric state is not the same as having competent 
evidence that demonstrates that heart disease is the result 
of post-traumatic stress disorder or that heart disease has 
been aggravated by post-traumatic stress disorder.

The appellant has contended that the symptoms associated with 
post-traumatic stress disorder have aggravated or caused his 
heart and gastrointestinal disease.  In a secondary service 
connection claim, the question centers on the relationship of 
one condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  The appellant lacks the medical 
expertise to comment on such a relationship.

The claims for service connection for heart disease or a 
gastrointestinal disorder claimed as secondary to post-
traumatic stress disorder are not well grounded.  When the 
veteran has not met this burden, VA has no further duty to 
assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
May 1998 and the Supplemental Statement of the Case issued in 
July 1999.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The record reflects that the veteran changed his theory of 
entitlement to include service connection for dysplastic 
colonic polyps as due to Agent Orange exposure and as due to 
his service connected disability.  The new theory was 
addressed by the RO and service connection for dysplastic 
colonic polyps claimed as a result of exposure to Agent 
Orange in service was denied in a May 1998 rating decision.  
The veteran was informed of the determination May 15, 1998.  
The veteran did not submit a notice of disagreement in a 
timely manner.  Therefore, that decision is final.  
Regardless, even if the new theory were part of the original 
appeal, the amended claim would be not well grounded.  The 
polyp disorder was not manifest in service or in proximity to 
service.  The polyp disorder is not a presumptive Agent 
Orange disability, see 38 C.F.R. §§ 3.307, 3.309 (1999), and 
no competent professional has attributed the polyp disorder 
to service, to Agent Orange exposure or a service-connected 
disability.  Although there is no universal presumption of 
exposure to Agent Orange, even if we accept exposure on a 
factual basis, the claim is not well grounded when there is 
no competent evidence linking the disorder to service.  
(Insert CVA case on no presumption)  Since the issue was 
addressed by the RO, the veteran is not prejudiced by the 
Board's determination.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Increased Rating for Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted in September 1996 and a 30 percent evaluation was 
assigned.  This claim stems from a November 1997 rating 
decision wherein the RO confirmed and continued a 30 percent 
evaluation for post-traumatic stress disorder.  

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his post-traumatic stress disorder has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
identified private treatment sources.  VA examinations were 
conducted in October 1997 and March 1999.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that the symptoms associated with 
post-traumatic stress disorder have increased in severity.  
His treating physicians have constantly changed the drugs 
that he takes and have increased the amounts.  His depression 
is worse, his feelings of stress are worse and he stays at a 
high level of anger due to the post-traumatic stress 
disorder.  He continues to have problems dealing with life 
every day.  He cannot concentrate on simple everyday tasks 
and his memory loss was increasing.  He had periods of panic 
attacks and was becoming more irritable.  He was unable to 
have normal sexual relations with his wife and had problems 
with alcohol.

The criteria for evaluating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In VA Medical Center notes from January 1997 the appellant 
reported sexual difficulties and an increased irritability 
with day-to-day events.  On examination he was alert and 
oriented to person, place, time and date.  He was mildly 
dysphoric and his affect was restricted.  There was no 
psychosis.  Dysthymia with increased anxiety and situational 
stressors was diagnosed.  Post-traumatic stress disorder was 
said to be in remission.  In April 1997 he reported being 
angry because his back pain was not being managed, but he was 
not willing to be evaluated because doctors would think he 
was just a drug addict.  On examination he exhibited mild to 
moderate dysphoria and his affect was restricted.  Post-
traumatic stress disorder and dysthymia were diagnosed.  

In July 1997 he reported his post-traumatic stress disorder 
symptoms being worse in the summer.  He was having trouble 
sleeping, flashbacks and nightmares.  His energy was 
decreased due to heart disease and other medical problems.  
His head stayed cluttered and he could not concentrate.  He 
was more irritable.  On examination he was appropriately 
groomed and casually dressed.  His speech had a normal rate 
and rhythm.  His mood was down and his affect appropriate.  
There was no psychosis and he denied suicidal or homicidal 
ideation.  Post-traumatic stress disorder and dysthymia were 
diagnosed.  In August 1997 he reported that his nightmares 
had decreased and he was sleeping better with new medication.  
He still had nights when he was up all night.  The examiner 
thought the appellant would benefit from group therapy.  He 
was not working and had stopped using alcohol.  He spent his 
time mowing grass when he felt like it.  Post-traumatic 
stress disorder was diagnosed.

A VA examination was conducted in October 1997.  The examiner 
reviewed the entire claims folder including VA Medical Center 
treatment records.  The examiner reported evidence and 
additional medical history since the prior 1995 VA 
examinations.  The appellant reported that he felt he had an 
increase in symptoms while noting that he had obtained 
benefit from new medications.  He denied changes in his 
family life and stated that although he got along well with 
his wife, he had no libido and they did not have sexual 
relations.  His depression and anxiety were worse.  His 
memory was worse.  He had nightmares and flashbacks that 
brought on shortness of breath.  He was not currently 
employed.  He had worked all his life until all of this 
"stuff" came on.  He last worked as a carpenter and was 
employed for one year.  His longest job was for a sign 
manufacturer where he worked as a supervisor for 13 years 
until the company was sold.  He had not used alcohol for 2 1/2 
years until one week before the examination.  As a result, he 
was arrested for driving under the influence of alcohol.  

On review of his psychiatric symptoms, he endorsed continuing 
flashbacks, avoidance behavior having to do with Vietnam, 
decreased memory and concentration, tension, fearfulness, 
worry, anger, irritability, chest pain, shortness of breath, 
palpitation, tremulousness and nervousness.  He described 
ongoing feelings of sadness and depression with occasional 
crying spells.  He denied suicidal or homicidal ideation or a 
history of self-destructive behavior.  He has felt paranoid 
and withdrawn.  He had a decrease in appetite and was 
awakened by nightmares every night.  He had no libido.  

On mental status examination he had arrived promptly for his 
appointment.  He was casually but neatly dressed.  His 
mustache was neatly trimmed and he was otherwise clean-
shaven.  He was somewhat cautious and hesitant, but was a 
fair historian.  He made good eye contact.  He was able to 
remain seated for the entire examination.  He showed a full 
range of affect that was appropriate to the content of the 
examination.  He had a good sense of humor and responded to 
humor appropriately but cautiously.  His affect was not 
labile or bizarre.  He described his mood as depressed and 
nervous.  He was alert and oriented to person, place, time 
and situation.  There was no unusual psychomotor activity, 
gestures, or behavior.  There was no deficit of cognition, 
memory, learning or attention.  His thoughts were coherent 
and logical without flight of ideas or loose association.  
There was no suicidal or homicidal ideation.  There was no 
evidence that he was experiencing auditory or visual 
hallucinations, delusions, paranoid or psychotic thought.  
There was no deficit of calculation, abstraction, 
similarities or general information.  There was no evidence 
of organicity.  His judgment was good.  He had some 
psychological insight and was able to develop a good rapport 
with the examiner.  He was diagnosed with continued post-
traumatic stress disorder and alcohol dependence.  His 
current and highest Global Assessment of Functioning score 
from the past year was 51-60.  The examiner indicated that 
the appellant continued to endorse symptoms of a nature 
similar to those reported previously, although the appellant 
stated that the symptoms have increased in severity and 
frequency despite treatment.

In November 1997 VA Medical Center notes, the appellant 
reported a recent problem with temper control, intrusive 
thoughts and combat nightmares.  He had resumed episodic 
alcohol intake and had an incident with the police.  He was 
very angry about this, and since the incident had been more 
angry and had more frequent nightmares.

A VA examination was conducted in March 1999.  The examiner 
had reviewed the appellant's history and claims folder, 
including the November 1997 rating decision that confirmed 
and continued the 30 percent evaluation for post-traumatic 
stress disorder.  He reported that his stress, depression, 
nightmares, flashbacks and sleeping problems were worse and 
that his doctors had increased his medication for that 
reason.  He had problems dealing with life on a day-to-day 
basis and could not concentrate.  He reported problems with 
memory, mood fluctuations and sexual relationships.  He had a 
history of charges for driving under the influence of alcohol 
prior to the 1997 incident and was on probation.  He had 
stopped drinking.  He slept 3 to 4 hours a night and had 
frequent nightmares.  He had flashbacks to Vietnam 1 to 2 
times a day that lasted minutes to hours.  He described his 
mood as depressed, his energy low with anhedonia and 
occasional vague suicidal ideation.  He denied suicidal or 
homicidal ideation at the time of the examination.  He 
described frequent feelings of anxiety and anger over the 
Vietnam War.  

He described behavior such as isolation, although he had been 
married for 20 years and lived at home.  He had been 
unemployed for approximately 4 years.  Prior to that he had 
been employed in construction work but gave that up primarily 
due to his medical condition.  Over the previous year he had 
tried construction and auction work, but he had poor physical 
health and poor concentration.  He had been married twice.  
His first wife died of cancer in 1978 after seven years of 
marriage, and he had been married to his second wife for 20 
years.  He primarily stayed at home with his wife, who was 
also unemployed.  He enjoyed watching NASCAR racing and 
reading.  He also cared for elderly relatives.  Poor sleep 
and chronic pain were his primary stressors.  His depression 
had been worsening since a small heart attack.  

On mental status examination he was well groomed and in no 
acute distress.  His speech was clear and concise.  He denied 
auditory or visual hallucinations except for flashbacks.  His 
mood was tired and depressed.  His affect was mildly 
dysphoric but full.  He was oriented to time, place and 
person.  He provided accurate knowledge about the presidents.  
There was no sign of concrete thinking and he was able to 
abstract appropriately.  He was able to recall three out of 
three objects on immediate recall as well as 5 minutes later.  
He denied suicidal or homicidal ideation and contracted for 
safety.  Post-traumatic stress disorder, major depressive 
disorder and alcohol dependence in remission were the 
psychiatric diagnoses.  His Global Assessment of Functioning 
score was 60.  The examiner explained that the appellant 
appeared to have moderate symptoms of post-traumatic stress 
disorder and depression.  His post-traumatic stress disorder 
symptoms included poor sleep, nightmare, and flashbacks.  The 
depressive symptoms included poor energy, anhedonia, poor 
sleep, poor concentration and occasional vague suicidal 
ideation.  He had apparently tried to do various jobs but was 
unsuccessful.  He was able to enjoy certain activities and 
cared for elderly relatives.  He had concomitant medical 
problems that appeared to confound his mental health, 
including chronic pain and coronary artery disease.

The preponderance of the evidence is against the claim for a 
higher evaluation.  Reliable evidence of flattened affect, 
speech disturbances, panic attacks more than once a week, 
difficulty understanding complex commands, memory impairment, 
impaired judgment, impaired thinking or difficulty in 
establishing and maintaining effective social relationships 
has not been presented.  Multiple examiners as well as 
treatment providers have reported an affect appropriate to 
his mood, normal speech, normal memory, normal judgment and 
thinking.  He has been married for 20 years, lives at home 
and cares for his aging relatives.  Depressed mood has been 
reported by multiple examiners, however, this finding alone 
does not support a higher evaluation. 

The evidence does demonstrate that the appellant was 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal on multiple examinations.  
His occupational and social impairment was repeatedly 
attributed to depressed mood and anxiety and his chronic 
sleep impairment.  This reported symptomatology is 
consistent with the currently assigned evaluation.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The appellant has reported panic attacks of a periodic 
nature, increased irritability and anger, and memory loss.  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The examiner in March 1999 tested 
and noted that his memory for current events was normal and 
that he had total recall immediately and after 5 minutes, 
which contradicts the appellant's assertion that he has 
memory loss.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores of 51-60 and 60 which were 
noted in the October 1997 and March 1999 VA examinations, 
respectively.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is also evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score between 51-60 is 
defined as exhibiting 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The moderate 
nature of his disability picture, with the highest-end score 
reported on the most recent examination, is most consistent 
with the current evaluation.


Total Rating for Compensation Based on Individual 
Unemployability 

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, his assertion that 
his service-connected disability has worsened to the extent 
that it renders him unemployable raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The appellant has 
indicated that he is in receipt of Social Security 
Administration benefits.  The Board notes that all of the 
medical records upon which the Social Security Administration 
based their decision were developed by the RO.  The RO also 
requested a copy of a decision that was made regarding the 
appellant's eligibility.  There has been no statement from 
the appellant or his accredited representative that an 
administrative law judge made a decision in his case, and 
therefore there is no indication that there is any 
outstanding administrative law judge decision that could be 
obtained.  In the September 1997 application for total rating 
for compensation based on individual unemployability, the 
appellant reported that he worked through July 1995 for a 
construction company and applied in July 1995 with the same 
company and was not hired.  The appellant has not indicated 
that he was fired from that employer or given any other 
indication that there might be outstanding employment records 
regarding the company's refusal to rehire him.  There has 
been no indication that he was evaluated for or received 
vocational rehabilitation training.  The appellant has not 
reported that any other pertinent evidence might be 
available, accordingly the duty to assist has been fulfilled.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for a veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (1999).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service- 
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (1999).  See Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the can find 
employment.  Moreover, the veteran's advancing age and non-
service-connected disabilities may not be considered.  See 38 
C.F.R. § 3.341(a) (1999); Van Hoose, 4 Vet. App. at 363; 
Hersey, 2 Vet. App. at 94.  In determining whether a 
particular veteran is unemployable, the Board must also give 
full consideration to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability. 38 C.F.R. § 4.15 (1999).  Furthermore, the Board 
must consider the effects of the veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412- 13 (1992).

The appellant has contended that he had worked hard all his 
life until he became disabled.  He was 51-years old, did not 
have a high school diploma, and with all of his medical 
problems, who would hire him?  What the RO has said does not 
agree with what his doctors have told him.

The appellant has reported a grant of Social Security 
Administration disability benefits.  The medical evidence 
upon which the decision was based was reviewed.  Private 
medical records between 1984 and 1995 document evaluation and 
treatment for cardiac complaints.  Shortness of breath was 
attributed to anxiety in April 1990.  VA Medical Center 
records that were submitted to the Social Security 
Administration from 1994 to 1995 document evaluation for 
cardiac symptoms and shortness of breath.  Shortness of 
breath was attributed to anxiety and post-traumatic stress 
disorder. 

The Board has also reviewed the medical evidence submitted in 
support of the claim for an increased rating for post-
traumatic stress disorder.  In January 1997, the appellant 
indicated that he was not working.  In October 1997 he 
indicated he had worked until all of this "stuff" had come 
on.  He had last worked as a carpenter and his longest job 
was as a supervisor for 13 years until the company was sold.  
In March 1999 he reported that he had given up his prior 
construction work primarily due to his medical condition.  He 
had tried other construction and auction work but he had poor 
physical health and poor concentration.  The examiner 
indicated that he had tried to do various jobs but was 
unsuccessful.  Global Assessment of Functioning scores have 
been reported between 51-60.

The appellant completed two years of high school.  He was 
self-employed in farm work from 1993-1994, and in 
construction work from 1991 to 1992, and from 1994 to 1995.  
He last worked in July 1995.

Service connection is in effect for post-traumatic stress 
disorder, which is evaluated as 30 percent disabling.  Thus, 
the appellant does not meet the requirements set forth in 38 
C.F.R. § 4.16(a).  Therefore, he has no legal merit to the 
claim based upon schedular requirements.

The record reveals that the RO expressly considered referral 
of the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In July 1999 the RO found that 
there were no exceptional factors or circumstances 
associated with the appellant's disablement.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

No competent examiner has stated that the appellant is 
unemployable due to post-traumatic stress disorder.  Any 
statement of the appellant as to what a doctor told him is 
insufficient to establish unemployability.  The connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  The appellant himself has 
stated that he ceased employment primarily due to his 
physical problems.  The appellant has not been hospitalized 
for post-traumatic stress disorder and there is no competent 
evidence that it has produced marked interference with 
employment.  The Board has considered his contentions, but 
the findings of the medical personnel are more probative.  
His disability falls within the 30 percent criteria for 
rating mental health disabilities.  The Board's conclusion 
is further supported by the Global Assessment of Functioning 
scores of 51-60, which are indicative of moderate difficulty 
in occupational functioning.  This is not unemployability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Referral of 
this claim for a total rating for compensation based on 
individual unemployability is not warranted.


ORDER

Service connection for heart disease is denied.  Service 
connection for gastrointestinal disease is denied.  An 
increased evaluation for post-traumatic stress disorder is 
denied.  A total rating for compensation based on individual 
unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



